Perlin, C.J. Claimant seeks to recover the sum of $245.98 for services and supplies rendered one Myrtle Lyons. Claimant alleges that it furnished room and care, drugs, supplies, laboratory services, and use of the operating* room from June 8,1965 to June 15,1965 for said Myrtle Lyons who had been found eligible for aid under the Illinois Department of Public Aid program of Assistance to the Medically Indigent Aged. Claimant further alleges that a statement to respondent for services and supplies was denied payment on the basis that the claim was for services rendered prior to July 1, 1965 when the appropriation for the biennium had lapsed. A letter from the Department of Public Aid indicates that the bill should have been paid, but was received too late to be processed. A stipulation between the parties states that “Neither party objects to the entry of an order in favor of claimant and against respondent in the sum of $245.98.” It appears that the sole reason for nonpayment of the bill was the lapse of the appropriation. An award is, therefore, made to claimant, St. Louis University Hospitals, in the sum of $245.98.